Title: C. W. F. Dumas to John Adams: A Translation, 14 September 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Sir
       The Hague, 14 September 1780
      
      I am honored by your letter of the 5th, and wholly agree with you on the appropriateness of a policy focused on protecting French and Spanish commerce and destroying the enemy’s, and wish that such a policy be adopted and pursued. On the other hand, it should be noted that the English have experienced an astonishing run of good luck, while the others have seen only continued misfortunes. According to the rules of the game, however, things must change, as they appear to be doing now, and the British in their turn will suffer from the vicissitudes of the wind, the tide, and fate.
      There is little to report from the meeting of the States of Holland except that it will likely grant to Mr. Texier &c. the franchise for transporting naval stores through the canals of Flanders to France. The inactivity of the States General is even more pronounced. One expects to learn that the plenipotentiaries have reached St. Petersburg and have done nothing.
      That which has occurred in New Jersey and the capture of part of the Quebec fleet are for me but a pleasant foretaste of that which is to come. Blessed are General Greene and his troops. I am very pleased at the manner in which they defended their positions, inch by inch, against the arsonists of Springfield. The best European troops could not have done better. Consider also that Clinton failed in his effort to foil the combined operations of General Washington and his European reinforcement by attacking and attempting to dislodge the former before the arrival of the latter. If you learn anything further from a newly arrived American vessel, sir, please send it to me at once so that I can inform certain important people before the news appears in the gazette. This pleases them and does not interfere with the later publication of the news in the gazette, for I can send letters to Leyden at any hour of the day.
      I had planned to make a short trip to Amsterdam at the end of this week, but a very painful abscess has formed in my head and, I fear, will delay me for several days.
      I would be delighted if I was able to make a short voyage to America before I die in order to see your noble republic and meet personally all its great men and fine citizens. I also would endeavor to render such a trip useful to Congress by the insights that I could provide on this republic and the European powers in general. It would have the additional advantage of helping to re-establish my health, which has not been good for the past year. I would be most obliged if you could aid me in making such an event a reality.
      One will never cure by reason, sir, our investors’ mania for investing their money in England. They would do so even if this republic were at war with Great Britain. It would have to go bankrupt first, then it would be all over. So long as England maintains its credit by promptly paying interest, their confidence will continue, for they prefer the present gain to any other consideration. I have seen, however, this mania even greater before this war. It is certainly slowing and is only sustained because the English provide such large profits to the lenders, particularly to the financial houses. One proof of this slowdown is that the price of real estate, particularly the land in this country, has greatly increased. One should also add that, despite the small 2 ½ to 3 percent interest, the value of the republic’s bonds has risen to an exorbitant price.
      How goes the affair of the Indien? Does it progress? Will it be sailing soon? Is Mr. Gillon content? I hope so with all my heart.
      I am delighted, sir, that you are enjoying your stay in Amsterdam. I will always be very happy to see you again and prove to you by my services the sincere respect with which I am, sir, your very humble and very obedient servant.
      
       Dumas
      
     